Case 1:19-cv-00751-LMB-TCB Document 36 Filed 01/16/20 Page 1 of 12 PageID# 482




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRIGINA
                                  ALEXANDRIA DIVISION

 EVAN AMBER OVERTON AND JOHN                         )
 KEENAN OVERTON, CO-                                 )
 ADMINISTRATORS FOR THE ESTATE                       )
 OF EZRA MICAHEL OVERTON,                            )
 DECEASED,                                           )
                                                     )   CIVIL ACTION FILE NO.
            Plaintiffs,                              )
                                                     )   1:19-cv-751
 v.                                                  )
                                                     )
 FISHER-PRICE, INC.;                                 )
                                                     )
 AND                                                 )

 MATTEL, INC.

            Defendant.


 PLAINTIFFS’ RULE 26(a)(3) PRETRIAL DISCLOSURES, LIST OF WITNESSES AND
                             LIST OF EXHIBITS


            Plaintiffs Evan Amber Overton and John Keenan Overton, Co-Administrators for the

 Estate of Ezra Overton, Deceased, submit the following:



 (i).       Witnesses not previously provided in initial and expert designations:

 Witness

               Evan Overton                                                  Expect to present
        1      John Keenan Overton
               2121 North Westmoreland Street
               Arlington, VA 22213
               Leah Dowdell                                                  Expect to present.
        2      2121 North Westmoreland Street
               Arlington, VA 22213




                                                Page 1 of 12
Case 1:19-cv-00751-LMB-TCB Document 36 Filed 01/16/20 Page 2 of 12 PageID# 483




           Fred Dowdell                                                          Expect to present
     3     2121 North Westmoreland Street
           Arlington, VA 22213

           Gary Deegear                                                          May call if the need
     4                                                                           arises

           Joel A. Taft                                                          Expect to present
     5     Fisher-Price, Inc.

           Roy Benaroch, M.D.- lay testimony re: notice of defect                Expect to present
     6

           Experts designated by plaintiffs pursuant to Rule 26(a)(2)            Expect to present
     7

           Other incident witnesses identified in Bates Nos. OV000570-571,       Expect to present
     8     574-575, 1548, 2509-2547, 2550-2604, 2605-2612, 3056-3066, 3244-
           3265, 12633-12875, 12876-13623, 26841-27852, 27855-27803
           Fisher-Price, Inc.                                                    May call if the need
     9     Mattel, Inc.                                                          arises

    10     Vivian Becker                                                         May call if the need
                                                                                 arises

    11     Hilton Overton                                                        May call if the need
           Nola Overton                                                          arises

    12     Michael Overton                                                       May call if the need
           Tonya Overton                                                         arises

    13     Michelle Schepis, Office of the Chief Medical Examiner, Northern      May call if the need
           District                                                              arises

    14     Laura Hackfield                                                       May call if the need
           8246 The Midway                                                       arises
           Annandale, VA 22003
    15     Jocelyn Posthumus, M.D. Office of the Chief Medical Examiner,         May call if the need
           Northern Region                                                       arises

    16     Jenny Zygota                                                          May call if the need
                                                                                 arises

    17     Det. J. Thornton                                                      May call if the need
                                                                                 arises



 (ii).   Designation of witnesses Plaintiffs expect to present by deposition

           Fisher-Price, Inc.                To be taken stenographically on January 22-24, 2020.
     1     Mattel, Inc.

                                              Page 2 of 12
Case 1:19-cv-00751-LMB-TCB Document 36 Filed 01/16/20 Page 3 of 12 PageID# 484




    2     Catherine Pilarz                 To be taken stenographically on January 22-24, 2020.
          Fisher-Price, Inc.
    3     Michael Steinwachs               To be taken stenographically on January 22-24, 2020.
          Fisher-Price, Inc.
    4     Linda Chapman                    To be taken stenographically on January 22-24, 2020.
          Fisher-Price, Inc.
    5     Inez M. Tenenbaum
    6     Ronda Strauss

 (iii). Identification of each document or other exhibit [Note: all documents identified by
 Bates Number includes the unredacted version produced pursuant to Court Order]

    1     The Rock ‘n Play Sleeper in which baby Overton died                   Expect to offer
    2     Warning Label from the Sleeper                                        Expect to offer
          All alternative Warning Labels created by Defendants, including all   May offer if need
    3     warning labels for all model Rock ‘n Plays and for all countries,     arises
          including but not limited to: OV000438-448, OV000475-489, 1020,
          1021, 2034-2041
          Photographs and videos of baby Overton produced in discovery,         Expect to offer
    4     including the last photograph taken of him alive (See Exhibit 11 to
          Evan and Keenan Overton depositions) and the following:
          IMG_1257
          IMG_3081
          IMG_3104
          IMG_3180
          IMG_3268
          IMG_3292
          IMG_3313
          IMG_3411
          IMG_3440
          IMG_3455
          IMG_3459
          IMG_3597
          IMG_3621
          IMG_3716
          IMG_3733
          IMG_3740
          IMG_3742
          IMG_3745
          IMG_3771
          IMG_3795
          IMG_3796

    5     Photographs of the subject sleeper                                    Expect to offer
    6     Prototype BGB20 Rock ‘n Play Sleeper                                  Expect to offer
    7     Photograph of subject Sleeper next to prototype Sleeper               Expect to offer
    8     Videos and photographs of babies standing in RNP Sleeper while        Expect to offer


                                            Page 3 of 12
Case 1:19-cv-00751-LMB-TCB Document 36 Filed 01/16/20 Page 4 of 12 PageID# 485




             restrained and unrestrained, e.g.,
             FPI_002209 in Goodwin, videos produced by Defendants in response
             to December 13, 2020 Order granting Motion to Compel, including
             OV25493, 25494 and similar videos.
     9       All documents produced by Defendants between 12/20/2020 and                     Expect to offer
             12/23/2020 OV-0013624 to 0028073) 1 in response to the Court’s
             Order striking Defendants’ objections and ordering Defendants to
             produce , inter alia, unredacted versions of all incident reports, all
             testing documents and all communications with CPSC regarding the
             Recall, including but not limited to:
              Mattel-OV-0000375-399
              Mattel-OV-0000569-575
              Mattel-OV-0001002-1019
              Mattel-OV-0002056-2081
              Mattel-OV-0002216-2488
              Mattel-OV-0002550-2634
              Mattel-OV-0003055-3087
              Mattel-OV-0003248-3265
              Mattel-OV-0007571-7644
              Mattel-OV-0019576-19583
              Mattel-OV-0019284-19291
              Mattel-OV-0019298-19313
              Mattel-OV-0019332-19347
              Mattel-OV-0019350-19365
              Mattel-OV-0019367-19374
              Mattel-OV-0019376-19383
              Mattel-OV-0019386-19393
              Mattel-OV-0019590-19605
              Mattel-OV-0019611-19618
              Mattel-OV-0019634-20126
              Mattel-OV-0024705-24709
              Mattel-OV-0026841-27852
              Mattel-OV-0027855-28073


     10      All emails referencing meetings and communications with and by    Expect to offer
             Gary Deegear, M.D. during the product concept through development
             stage, including FPI_000243-245, FPI_000555-557 and 559-560,
             FPI_000565-566, and FPI_000568, OV000243-245, OV000555-568,
             3038, 3042
     11      Communications by and between Roy Benaroch and defendants or      Expect to offer
             concerning Roy Benaroch, including: OV000540, 569, 642-644, 2895,
             3055, 3266-3272.
     12      All Hazard Analysis and Safety Audit Reports related to the RNP,  Expect to offer

 1
  Plaintiffs are forced by Defendants’ actions to reserve their right to review late-produced documents and
 supplement or amend this Disclosure. See Declaration of Michael G. Phelan attached as Exhibit A.

                                                   Page 4 of 12
Case 1:19-cv-00751-LMB-TCB Document 36 Filed 01/16/20 Page 5 of 12 PageID# 486




         including – OV000551-552, 576, 577-583, 584-586, 587-589, 590-
         594, 596, 3034-3035, 3122-3142.
   13    Notice of incidents of infant fatal or near suffocation, asphyxiation,    Expect to offer
         rolling over, getting out of position or falling out of a RNP Sleeper –
         in addition to the above Bates # ranges, see- OV000570-571, 574-575,
         1548, 2509-2547, 2550-2604, 2605-2612, 3056-3066, 3244-3265,
         12633-12875, 12876-13623, 26841-27852, 27855-27803and all
         unredacted counterparts,.
   14    Quality and Safety Operating Procedure for RNP Sleeper:                   Expect to offer
         OV0003143-3152
   15    Products Requirements document for RNP Sleeper: OV0003153-3187            Expect to offer
   16    Patent Applications for Rock ‘n Play Sleeper, including: FPI_000041-      Expect to offer
         70, OV0003088 et seq.
   17    All communications by and between or concerning defendants and            Expect to offer
         Royal College of Midwives, including – OV000657-660, 3361-3364
   18    All communications by and between or concerning defendants and            Expect to offer
         Health Canada, including but not limited to: OV0001022-1040, 2613-
         2653, 2654-2659, 3320-3343, 12566-12568
   19    All communications by and between or concerning defendants and            Expect to offer
         Queensland, Australia, including but not limited to: OV0003339-3360
   20    Documents regarding and concerning on-site testing with babies in a       Expect to offer
         RNP sleeper, including those identified by Defendants in Response to
         RFPD Nos. 15, 18, 19, 27 and 35.
   21    Documents regarding and concerning in-home pilot testing with             Expect to offer
         babies in a RNP sleeper, including those identified by Defendants in
         Response to RFPD Nos. 15, 18, 19, 27 and 35 and OV000-3365-3449
   22    Documents regarding and concerning Defendants’ research of infant         Expect to offer
         rollover, infant positioning, infant fit and more as referenced in
         Defendants’ Answer to Interrogatory No. 5 and as identified in Bates
         # ranges above.
   23    All communications by and between Defendants and the Consumer             Expect to offer
         Products Safety Commission regarding and concerning the Rock ‘n
         Play Sleeper, including but not limited to: OV0001041-1044, 19576-
         19583
   24    RNP Sleeper Brochures, including but not limited to: OV0001890-           Expect to offer
         1913, 1922-1933,
   25     All documents regarding and concerning Defendants’ attempts to           May offer if need
         influence standards pertaining to the RNP Sleeper, including but not      arises
         limited to: OV0005227- 5320, 5327-5333, 5370-5376, 5401-5412,
         5461-5470 and 7645-8222
   26    Snugapuppy Model: OV00012596-597                                          May offer if need
                                                                                   arises
   27    My Little Snagabunny Model: OV000600-601                                  May offer if need
                                                                                   arises
   28    Safari Dreams Model: OV00012622-623                                       May offer if need
                                                                                   arises
   29    Sweet Surroundings Monkey Deluxe Auto Model: OV00012626-627               May offer if need
                                                                                   arises
   30    RNP Sleeper packaging – indicating “designed for all-night sleep,”        Expect to offer
         “baby can sleep at a comfortable incline all night long,” “Extra-plush

                                            Page 5 of 12
Case 1:19-cv-00751-LMB-TCB Document 36 Filed 01/16/20 Page 6 of 12 PageID# 487




         fabrics”
   31    Exhibits from the Rule 30(b)(6) deposition of defendants, which have   Expect to offer
         not yet occurred.
   32    All documents produced by Defendants including but not limited to:     Expect to offer
         Mattel-OV-0000001 - 0028204
   33    Fisher-Price webpage - A Design Story – Linda Chapman                  Expect to offer
   34    Fisher-Price webpage – Research is at the Heart of Development         Expect to offer
   35    Fisher-Price webpage - Listening to Consumers                          Expect to offer
   36    Mattel OV12566 - OV12568                                               Expect to offer
   37    ASTM 2194-07                                                           Expect to offer
   38    Mattel OV12547- OV12554                                                Expect to offer
   39    Mattel OV1547 – OV1561                                                 Expect to offer
   40    Safety Standards for Bassinets and Cradles: Notice of Proposed Rule    Expect to offer
         Making. Source: Regulations.gov
   41    Mattel OV0002087                                                       Expect to offer
   42    Fisher-Price webpage Safari Dream Rock ‘N Play                         Expect to offer
   43    Mattel OV0000568                                                       Expect to offer
   44    RNP Sleeper box actual sample box                                      Expect to offer
   45    Article on Influence of Head-Neck Posture on Airflow and Pulmonary     Expect to offer
         Mechanics in Preterm Neonates. F. Reitere, MD, Soraya Abbasi, MD,
         and Vinod K. Bhutani, MD
   46     Mattel-OV-0000041-0000070                                             May offer if need
          Mattel-OV-0000071-0000077                                             arises
          Mattel-OV-0000089-0000105
          Mattel-OV-0000115-0000180
          Mattel-OV-0000243-0000245
          Mattel-OV-0000246-0000279
          Mattel-OV-0000296-0000303
          Mattel-OV-0000336-0000338
          Mattel-OV-0000339-0000347
          Mattel-OV-0000348-0000356
          Mattel-OV-0000357-0000360
          Mattel-OV-0000362-0000368
          Mattel-OV-0000369
          Mattel-OV-0000370-0000374
          Mattel-OV-0000375
          Mattel-OV-0000377-0000399
          Mattel-OV-0000427
          Mattel-OV-0000429-0000437
          Mattel-OV-0000438-000048
          Mattel-OV-0000446
          Mattel-OV-0000449-0000459
          Mattel-OV-0000475-0000489
          Mattel-OV-0000505-0000539


                                          Page 6 of 12
Case 1:19-cv-00751-LMB-TCB Document 36 Filed 01/16/20 Page 7 of 12 PageID# 488




          Mattel-OV-0000540
          Mattel-OV-0000541-0000548
          Mattel-OV-0000551-0000552
          Mattel-OV-0000555-0000566
          Mattel-OV-0000569
          Mattel-OV-0000587-0000589
          Mattel-OV-0000577-0000583
          Mattel-OV-0000592-0000594
          Mattel-OV-0000595-0000596
          Mattel-OV-0000645-0000656
          Mattel-OV-0000657-0000660
          Mattel-OV-0000663-0000980
          Mattel-OV-0000981-0000982
          Mattel-OV- 0001020-0001022
          Mattel-OV-0001023-0001038
          Mattel-OV-0001039-0001040
          Mattel-OV-0001041-0001042
          Mattel-OV-0001044-0001051
          Mattel-OV-0001511-0001526
          Mattel-OV-0001543-0001545
          Mattel-OV-0001546-0001561
          Mattel-OV-0001890-0001905
          Mattel-OV-0002034-0002041
          Mattel-OV-0002048-0002055
          Mattel-OV-0002481-0002488
          Mattel-OV-0002509-0002547
          Mattel-OV-0002550-0002604
          Mattel-OV-0002608-0002609
          Mattel-OV-0002635-0002653
          Mattel-OV-0002654-0002659
          Mattel-OV-0002696-0002903
          Mattel-OV-0002703-0002713
          Mattel-OV-0002744-0002758
          Mattel-OV-0002816-0002833
          Mattel-OV-0002905-0002970
          Mattel-OV-0002971-0002976
          Mattel-OV-0002729-0002743
          Mattel-OV-0003033
          Mattel-OV-0003034-0003035
          Mattel-OV-0002823-0002833
          Mattel-OV-0003058-0003059
          Mattel-OV-0003141-0003142

                                       Page 7 of 12
Case 1:19-cv-00751-LMB-TCB Document 36 Filed 01/16/20 Page 8 of 12 PageID# 489




          Mattel-OV-0003153-0003187
          Mattel-OV-0003188-0003203
          Mattel-OV-0003244-0003247
          Mattel-OV-0003342-0003343
          Mattel-OV-0003361-0003364
          Mattel-OV-0003361-0003364
          Mattel-OV-0003365-0003449
          Mattel-OV-0005531-0005547
          Mattel-OV-0005579-0005595
          Mattel-OV-0005709-0005725
          Mattel-OV-0005738 -0005742
          Mattel-OV-0005792-0005808
          Mattel-OV-0005883-0005899
          Mattel-OV-0005908-0005924
          Mattel-OV-0005927-0005942
          Mattel-OV-0005944-0005960
          Mattel-OV-0005963-0005979
          Mattel-OV-0005980-0005989
          Mattel-OV-0005992-0005994
          Mattel-OV-0006015-0006023
          Mattel-OV-0006046-0006061
          Mattel-OV-0006068-0006083
          Mattel-OV-0006089-0006091
          Mattel-OV-0006099-0006114
          Mattel-OV-0006115-0006116
          Mattel-OV-0006121-0006122
          Mattel-OV-0006126-0006127
          Mattel-OV-0006128-0006130
          Mattel-OV-0006131-0006132
          Mattel-OV-0006133
          Mattel-OV-0006139-0006152
          Mattel-OV-0006155
          Mattel-OV-0006163-0006165
          Mattel-OV-0006168-0006080
          Mattel-OV-0006182-0006183
          Mattel-OV-0006186-0006197
          Mattel-OV-0006198-0006200
          Mattel-OV-0006215-0006225
          Mattel-OV-0006232-0006233
          Mattel-OV-0006234
          Mattel-OV-0006235-0006236
          Mattel-OV-0006238-0006245
          Mattel-OV-0006250-0006251
          Mattel-OV-0006252-0006255
          Mattel-OV-0006265-0006266
          Mattel-OV-0006267-0006268

                                       Page 8 of 12
Case 1:19-cv-00751-LMB-TCB Document 36 Filed 01/16/20 Page 9 of 12 PageID# 490




          Mattel-OV-0006269-0006271
          Mattel-OV-0006275-0006313
          Mattel-OV-0006314-0006316
          Mattel-OV-0006317-0006318
          Mattel-OV-0006319-0006323
          Mattel-OV-0006364-0006379
          Mattel-OV-0006380-0006395
          Mattel-OV-0006396-0006411
          Mattel-OV-0006504-0006515
          Mattel-OV-0007280-0007295
          Mattel-OV-0007312-0007319
          Mattel-OV-0007320-0007329
          Mattel-OV-0007330-0007335
          Mattel-OV-0007336-0007341
          Mattel-OV-0007352-0007358
          Mattel-OV-0007357-0007358
          Mattel-OV-0007361
          Mattel-OV-0007374-0007375
          Mattel-OV-0007376-00007379
          Mattel-OV-0007380
          Mattel-OV-0007382-0007384
          Mattel-OV-0007413
          Mattel-OV-0007414
          Mattel-OV-0007416
          Mattel-OV-0007418-0007421
          Mattel-OV-0007437
          Mattel-OV-0007448
          Mattel-OV-0007479
          Mattel-OV-0007481-0007489
          Mattel-OV-7499
          Mattel-OV-0007537
          Mattel-OV-0007542
          Mattel-OV-0007570
          Mattel-OV-0012900-0012960
          Mattel-OV-0013013-0013030
          Mattel-OV-0013031-0013058
          Mattel-OV-0013063-00013069
          Mattel-OV-0013090-0013166
          Mattel-OV-0013568-0013589
          Mattel-OV-0028087
          Mattel-OV-0028088
          Mattel-OV-0028089
          Mattel-OV-0028099
          Mattel-OV-0028100
          Mattel-OV-0028110
          Mattel-OV-0028113-0028115

                                   Page 9 of 12
Case 1:19-cv-00751-LMB-TCB Document 36 Filed 01/16/20 Page 10 of 12 PageID# 491




          Mattel-OV-0028121
          Mattel-OV-0028125
          Mattel-OV-0028129
          Mattel-OV-0028136
          Mattel-OV-0028139
          Mattel-OV-0028148
          Mattel-OV-0028152
          Mattel-OV-0008271
          Mattel-OV-0008325
          Mattel-OV-0008213-8319
          Mattel-OV-0008323
          Mattel-OV-0008325
          Mattel-OV-0008733
          Mattel-OV-0008754
          Mattel-OV-0008962-8967
          Mattel-OV-00010726
          Mattel-OV-00010740


                                     Respectfully submitted,


                                     _________/s/_________________________
                                     Michael G. Phelan, Esq. (VSB No. 29725)
                                     Jonathan M. Petty, Esq. (VSB No. 43100)
                                     Brielle M. Hunt, Esq. (VSB No. 87652)
                                     PHELAN PETTY, PLC.
                                     6641 West Broad Street, Ste. 406
                                     Richmond, VA 23230
                                     804-980-7100 – Telephone
                                     804-767-4601 – Facsimile
                                     mphelan@phelanpetty.com
                                     jpetty@phelanpetty.com
                                     bhunt@phelanpetty.com


                                     Jan V. Hinson, Esq. (SC Bar No. 101498,
                                                         (GA Bar No. 356817)
                                     LAW OFFICES OF JAN V. HINSON, P.C.
                                     330 East Coffee Street
                                     Greenville, SC 29601
                                     864-527-5933 – SC Telephone
                                     877-797-3571 – Facsimile
                                     11175 Cicero Drive, Suite 100
                                     Alpharetta, Georgia 30022
                                     678-242-5208 – GA Telephone

                                   Page 10 of 12
Case 1:19-cv-00751-LMB-TCB Document 36 Filed 01/16/20 Page 11 of 12 PageID# 492




                                            jan@janhinsonlaw.com

                                            Counsel for Plaintiffs




                                CERTIFICATE OF SERVICE

         I hereby certify that on January 16, 2020, I electronically transmitted the attached
 document to the Clerk’s Office using CM/ECF System for filing and distribution to the following
 registered participants of the CM/ECF System:

 Stephen Fowler (VSB 44071)
 GREENBERG TRAURIG, LLP
 2101 L Street, N.W., Suite 1000
 Washington, D.C. 20037
 Tel: 202-530-8587
 fowlerst@gtlaw.com

 Lori G. Cohen
 GREENBERG TRAURIG, LLP
 The Terminus
 3333 Piedmont Road, N.E.
 Suite 2500
 Atlanta, GA 30305
 Tel.: 678-553-2100
 cohenl@gtlaw.com

 Mary-Olga Lovett
 GREENBERG TRAURIG, LLP
 1000 Louisiana Street, Suite 1700
 Houston, TX 77002
 Tel.: 713-374-3541
 lovettm@gtlaw.com

 Charles B. Molster, III
 Law Offices of Charles B. Molster, III
 2141 Wisconsin Avenue, NW, Suite M
 Washington, DC 20007
 Email: cmolster@molsterlaw.com

                                          Page 11 of 12
Case 1:19-cv-00751-LMB-TCB Document 36 Filed 01/16/20 Page 12 of 12 PageID# 493




 Counsel for Defendants




                                    ___________/s/_______________________

                                    Michael G. Phelan, Esq. (VSB No. 29725)




                                  Page 12 of 12
